Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Cain, on 07/23/2021.
The application has been amended as follows:
a.	In claim 12, line 11, after “a semiconductor bridge”, insert --in the active region--.
b.	In claim 12, line 12, after “the same composition”, insert --as--.
c.	In claim 17, line 7, after “an elevated section”, insert –of the active region--.
d.	In claim 17, line 15, after “a semiconductor bridge”, insert --in the active region--.

Election/Restrictions
3.	Claims 1, 3 and 5-11 are allowable. Claim 4 is, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 09/16/2020, is hereby withdrawn and claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.   Claims 1 and 3-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, are previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
4.	Claims 1 and 3-20 are allowed.


Applicant’s claims 1 and 3-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising the elevated section of the active region separates the first semiconductor structure from the second semiconductor structure and the elevated section has an upper surface above the lower surface of the first semiconductor structure, and the semiconductor bridge comprises the same composition as the first semiconductor structure and the second semiconductor structure, and the semiconductor bridge is over the elevated section of the active region, in combination with the remaining claimed limitations of claim 1; the claimed method of forming a semiconductor device comprising forming a first recessed region and a second recessed region in the active region separated by an elevated section of the active region between the first gate structure and the second gate structure, wherein the elevated section of the active region has an upper surface above a lower surface of the first recessed region, a semiconductor bridge in the active region over the elevated section, wherein the semiconductor bridge comprises the same composition as the first semiconductor structure and the second semiconductor structure, in combination with the remaining claimed limitations of claim 12; the claimed method of forming a semiconductor device comprising forming a first recessed region and a second recessed region, separated by an elevated section of the active region formed therebetween, in the active region between the first gate structure and the second gate structure, wherein the elevated section of the active region has an upper surface above a lower surface of the first recessed region, performing a second epitaxy process to grow a semiconductor bridge in the active region over the elevated section to electrically couple the first semiconductor structure and the second semiconductor structure, wherein the semiconductor bridge comprises the same composition as the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897